Citation Nr: 1146892	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disorder (specifically elevated prostate specific antigen (PSA) level).

2.  Entitlement to service connection for hyperthyroidism.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating greater than 10 percent for acne vulgaris with residual scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran indicated on his November 2007 VA Form 9 that he wished to testify at a Board hearing.  In a November 200 VA Form 9, he withdrew the hearing request.

In the August 2006 claim on appeal the Veteran raised the issues of entitlement to service connection for skin hives/lesions, cataracts, and TIA (transient ischemic attack).  Significantly, with regard to the skin hives/lesions issue the Veteran was afforded a VA skin examination in April 2007 wherein the examiner diagnosed chronic urticaria and opined that this condition was related to the Veteran's military service.  However, the RO did not address this additional skin diagnosis in the May 2007 rating decision on appeal or recharacterize the Veteran's service-connected acne vulgaris with residual scarring to include the new diagnosis of chronic urticaria.  Since these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and remain pending at the RO, see 38 C.F.R. § 3.160(c) (2011), they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and entitlement to a disability rating greater than 10 percent for acne vulgaris with residual scarring are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Elevated PSA level is a laboratory finding and not a disability or disease; it has not been shown the Veteran has any disability associated with elevated PSA level of service origin.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

3.  There is no evidence of hyperthyroidism in service and no competent medical evidence linking the Veteran's current hyperthyroidism with his period of service to include his presumed exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Service connection for elevated PSA level is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for hyperthyroidism is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that an elevated PSA level and hyperthyroidism are related to his service with the United States Army from February 1963 to February 1966.  Specifically, the Veteran argues that these conditions are the result of his exposure to herbicides during his service in Vietnam.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes; however, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including prostate cancer.  38 C.F.R. § 3.309(e).  Presumptive service connection is not warranted for hyperthyroidism.  

Analysis

The Veteran's service treatment records are negative for findings related to a prostate disorder or hyperthyroidism in service.  Significantly, the Veteran's December 1962 enlistment examination and his February 1966 separation examination both show a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated" and a normal "skin, lymphatics" system.

Private treatment records dated as early as October 1992 show that the Veteran was diagnosed with hyperthyroidism in 1990.  VA treatment records beginning in May 2003 also note a history of hyperthyroidism but indicate that this began in 1992.  Furthermore, July 2005 VA treatment records show that the Veteran had a PSA of 1.85 in 2004 and a PSA of 3.66 in July 2005.  An elevated PSA is often used to diagnose prostate cancer.  He was retested later in July 2005 which also showed a PSA of 3.66 and it was indicated that due to the quick and sudden rise he was referred for a urology consultation.  There is no indication that the Veteran has ever been diagnosed with a prostate disorder to include prostate cancer.    

      1.  Elevated PSA level 

The Veteran is claiming entitlement to service connection for elevated PSA levels.  As above, service connection is only warranted where the evidence demonstrates disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An abnormal PSA level represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  In the absence of proof of a present disability, there can be no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board concludes that the claim of entitlement to service connection for elevated PSA levels must be denied.

	2.  Hyperthyroidism

The Board finds that the preponderance of the evidence is against service connection for hyperthyroidism on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, hyperthyroidism is not a disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is no evidence of hyperthyroidism in service.  As above, service treatment records are negative for an indication of hyperthyroidism.  In fact, there is no record of hyperthyroidism until 1990, approximately 24 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's hyperthyroidism to an incident of the Veteran's active military service.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began feeling symptoms of hyperthyroidism during military service.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  

The preponderance of the evidence is against the claim for service connection for hyperthyroidism and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claims decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no evidence of a current prostate disorder and no competent evidence that suggests a causal link between the Veteran's hyperthyroidism and any incident of active duty. Indeed, in view of the absence hyperthyroidism during military service and the 24 year gap between the claimed disorder and active duty, relating the Veteran's current hyperthyroidism to his military service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

Service connection for a prostate disorder (specifically elevated PSA level) is denied.

Service connection for hyperthyroidism is denied.


REMAND

With regard to the acne vulgaris issue, as noted in the Introduction above, in the August 2006 claim on appeal the Veteran raised the issue of entitlement to service connection for skin hives/lesions.  Significantly, the Veteran was afforded a VA skin examination in April 2007 wherein the examiner diagnosed chronic urticaria and opined that this condition was related to the Veteran's military service.  However, the RO did not address this additional skin diagnosis in the May 2007 rating decision on appeal or recharacterize the Veteran's service-connected acne vulgaris with residual scarring to include the new diagnosis of chronic urticaria.  On remand the RO should adjudicate the issue of entitlement to service connection for chronic urticaria, claimed as skin hives/lesions.  Given that the Board has referred the chronic urticaria claim to the RO for adjudication, the Board finds that the Veteran's claim for an increased rating for his acne vulgaris, is inextricably intertwined with the referred chronic urticaria issue.  Therefore, the Board may not properly review the Veteran's claim for entitlement to a disability raring greater than 10 percent for acne vulgaris with residual scarring until the agency of original jurisdiction (AOJ) develops and adjudicates the referred skin issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
    
With regard to the hypertension issue, the Veteran contends that his hypertension is related to/aggravated by his service-connected acne vulgaris with residual scarring.  Specifically, in his August 2006 claim the Veteran indicated that he had increased problems with his hypertension due to his skin problems.  VA treatment records dated in May 2003 show that attempts were made to change medications for his hypertension but the Veteran experienced skin reactions to different medications.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

An October 1992 private treatment record shows a history of hypertension since 1986.  A May 2003 VA treatment record shows that the Veteran experienced a skin reaction due to a particular medication for his hypertension and, thus, his hypertension medication was changed.  Unfortunately, an opinion has not yet been obtained to determine whether the Veteran's hypertension is related to his service-connected coronary skin disorder or whether the service-connected skin disorder has aggravated the Veteran's current hypertension.  A remand is necessary to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA hypertension examination.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hypertension is caused by or the result of his current service-connected skin disorder?

(b)  Is it at least as likely as not that the Veteran's service-connected skin disorder has aggravated the Veteran's hypertension?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided for any opinion expressed.

2. Adjudicate the issue of entitlement to service connection for chronic urticaria, claimed as skin hives/lesions.  If service connection is granted, determine whether this disability should be included in the Veteran's already service-connected acne vulgaris with residual scarring or whether this disability should be rated separately.  

3. After consideration of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


